Motion, insofar as it seeks leave to appeal from so much of the Appellate Division order as affirmed the denial of appellants’ motion to amend their complaint and appellants’ motion for a preliminary injunction, and denied appellants’ motion before the Appellate Division “for an order adding various parties and mandating disclosure of the identity of others”, dismissed upon the ground that those portions of the order do not finally determine the action within the meaning of the Constitution; motion for leave to appeal, etc., otherwise denied.